TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00370-CR



                                 Blair Jamal Davis, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 58861, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Blair Jamal Davis pleaded guilty and confessed to conspiring with others

to commit aggravated robbery. See Tex. Pen. Code Ann. §§ 15.01, 29.03 (West 2003). The trial

court adjudged him guilty and sentenced him to six years in prison and a $2500 fine.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right to

examine the appellate record and to file a pro se brief. No pro se brief has been filed.

                We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit insofar as the conviction and sentence are concerned. We also agree with counsel

that the judgment of conviction should be modified to delete the order that appellant pay court costs,

attorney fees, fines, and restitution as a condition of parole. The record reflects that the court did not

impose restitution. The judgment is modified to reflect that the trial court recommends that appellant

pay court costs, attorney fees, and the fine as a condition of parole. See Bray v. State, 179 S.W.3d
725, 728 (Tex. App.—Fort Worth 2005, no pet.). Counsel’s motion to withdraw is granted.

                As modified, the judgment of conviction is affirmed.




                                                __________________________________________

                                                G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Modified and, as Modified, Affirmed

Filed: December 1, 2006

Do Not Publish




                                                    2